Citation Nr: 1623608	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange.

2.  Entitlement to a compensable rating for degenerative arthritis, right knee, with anterior cruciate ligament rupture and medial meniscal tear, prior to May 26, 2010, and entitlement to a rating in excess of 10 percent from May 26, 2010.

3.  Entitlement to a rating in excess of 10 percent for right knee laxity.

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the low back.

5.  Entitlement to an extraschedular rating for the right knee disorder.

6.  Entitlement to an extraschedular rating for the low back disorder.

7.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disabilities.

REPRESENTATION

Veteran represented by:	Vietnam Era Veterans Association


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1992.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) from January and August 2010 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The increased rating claims for the right knee and low back disorders have been bifurcated into schedular and extraschedular evaluations.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  

In a substantive appeal (VA Form 9), dated in September 2010, the Veteran requested a hearing at the RO before a Veterans Law Judge (Travel Board).  However, in a Report of General Information (VA Form 21-0820), dated November 30, 2015, the Veteran requested that his hearing be canceled.  

The issues of entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange, entitlement to extraschedular ratings for the right knee and the low disorders, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to May 26, 2010, the Veteran's service-connected right knee disorder was manifested by x-ray evidence of degenerative arthritis changes and pain, without limitation of motion.  The right knee disorder was not manifested by lateral instability or recurrent subluxation.  

2.  Since May 26, 2010, degenerative arthritis, right knee, with anterior cruciate ligament rupture and medial meniscal tear has not been manifested by either a limitation of extension to 15 degrees, or a limitation of flexion to 30 degrees.  

3.  Instability of the right knee is no more than mild.  

4.  The Veteran's degenerative arthritis of the low back is manifested by complaints of pain, stiffness, fatigue and spasms, with limitation of flexion to no less than 90 degrees and extension to 30 degrees, with no episodes of incapacitation or ankylosis.  

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent disability rating for degenerative arthritis, right knee, with anterior cruciate ligament rupture and medial meniscal tear were met prior to May 26, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71, 4.71a, Diagnostic Codes 5003, 5260 (2015).  

2.  The criteria for a rating in excess of 10 percent for degenerative arthritis, right knee, with anterior cruciate ligament rupture and medial meniscal tear have not been met at any time over the appeals period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).  

3.  The criteria for a rating in excess of 10 percent for laxity of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2015).  

4.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the low back have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, VA satisfied its duty to notify by means of letters dated in May 2009, June 2009, August 2009, September 2009, and October 2009 from the RO to the Veteran, which were issued prior to the RO decision in January 2010.  

It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the issues.  Thus, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations in connection with his claims for the low back and right knee disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The reports reflect that the examiners solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to reach a decision on the claims.  Therefore, these examinations are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

II.  Factual background.

The record indicates that the Veteran served on active duty from March 1971 to March 1992.  Service personnel records reflect that he served in Thailand from July 15, 1972 to August 21, 1973, and in Korea from April 1978 to April 1979; the records also show that the Veteran's military specialty was an inventory management specialist.  He was awarded the National Defense Service Medal with 1 Bronze Service Star, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  

By a rating action in June 1992, service connection was granted for low back pain with degenerative changes, evaluated as 10 percent disabling, effective April 1, 1992.  Service connection was also granted for anterior cruciate ligament deficiency, right knee, evaluated as 0 percent disabling, effective April 1, 1992.  

In a statement in support of claim (VA Form 21-4138), dated in April 2009, the Veteran indicated that his arthritis had worsened.  The Veteran related that he had to resign from his job on January 2009 because he was too weak to continue the work that he was doing.  

Submitted in support of the claim were records from the Naval Medical Center, dated from March 2009 to June 2009, which showed that the Veteran received ongoing evaluation and treatment for arthritis.  During a clinical visit in March 2009, it was noted that the Veteran was being seen for complaints of pain in his knee and hip joints.  

Received in June 2009 was the report of an x-ray study of the knees, dated in March 2009, which revealed moderate bilateral degenerative joint disease.  Subsequently received was the report of an x-ray study of the right knee, performed by Dr. Leo O'Connell in June 2009, which revealed fairly marked degenerative change of the right knee with narrowing of the medial joint space, sclerosis in the medial tibial plateau, and osteophytes articulating surfaces of the plateau.  No acute fractures were seen.  The impression was degenerative change of the right knee.  

At a VA examination in June 2009, it was noted that the Veteran served during the Vietnam War, but he did not participate in combat activity.  The Veteran reported being diagnosed with anterior cruciate ligament deficiency of the right knee; he stated that the condition existed since 1980.  The Veteran reported injuring his right knee during fitness.  He complained of constant pain in the right knee.  He noted that the pain was localized.  The Veteran described the pain as aching; he described the severity of the pain as a 5 on a scale from 1 to 10.  The Veteran indicated that the pain was elicited by physical activity, and relieved by rest.  He did note that, at the time of pain, he was able to function without medication.  The Veteran reported giving way of the right knee.  He denied weakness, stiffness, swelling, heat, redness, lack of endurance, locking, fatigability, and dislocation.  It was noted that the Veteran was not receiving any treatment for his right knee.  The Veteran indicated that he had never been hospitalized, had any surgery, or had any joint replacement.  The Veteran stated that he could not continue to do his job which required lifting and carrying up to 50 pounds, bending, prolonged standing and walking.  The Veteran reported suffering a back injury in 1988; he stated that he was slightly bent over painting his fence when his entire body just collapsed to the ground.  The Veteran reported stiffness in the lower back; he denied any numbness, loss of bladder control, or loss of bowel control.  The Veteran indicated that the pain in the lower back occurred three times per day, each time lasting 2 hours; he noted that the pain traveled to the low back and the hip joints.  The Veteran described the pain as sharp, and described the severity as a 6 on a scale from 1 to 10.  He noted that the pain was elicited by physical activity and came on spontaneously; it was relieved by rest and medication.  At that time of pain, he was able to function with medication.  The Veteran stated that he was not receiving any treatment for his condition, and it had not resulted in any incapacitation.  

On examination, the Veteran's posture and gait were reported to be within normal limits.  The right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Examination of the right knee revealed no locking pain, genu recurvatum or crepitus.  Range of motion in the right knee was from 0 degrees to 140 degrees.  The joint function of the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medial and lateral collateral ligaments stability test of the right knee was within normal limits.  The medial and lateral meniscus test of the right knee was within normal limits.  

Examination of the lumbar spine revealed no evidence of radiating pain on movement.  No muscle spasm was noted.  No tenderness was noted.  There was negative straight leg raising test bilaterally.  There was no ankylosis of the lumbar spine.  The range of motion of the lumbar spine was: flexion, 90 degrees; extension, 30 degrees; right lateral flexion, 30 degrees; left lateral flexion, 30 degrees; right rotation, 30 degrees; and, left rotation was 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-ray study of the right knee revealed degenerative arthritic changes.  The pertinent diagnoses were anterior cruciate ligament deficiency of the right knee, and low back degenerative arthritis with pain.  

Submitted in support of the Veteran's claims were VA medical records, including a Licensed Physician/Physician Assistant/Nurse Practitioner Medical Certificate, dated in June 2010, which reported that the Veteran was permanently limited or impaired, was unable to walk 200 feet without stopping to rest, and was severely limited in his ability to walk due to an arthritis, neurological or orthopedic condition.  It was noted that the Veteran's limitations were caused by chronic debilitating lower back pain.  

Also of record were VA progress notes dated from April 2010 to June 2010 which reflected ongoing treatment for low back and the arthritis involving the knees.  An April 2010 treatment report reflected a provisional diagnosis of osteoarthritis of multiple sites.  An MRI of the lumbar spine, dated in April 2010, revealed multilevel degenerative changes at L3-L4, L4-L5, and L5-S1 with complete loss of the disc space, concentric disc bulge and resultant bilateral neural foraminal stenosis to varying degrees of severity.  During a clinical visit in May 2010, the Veteran complained of bilateral knee pain for years.  He stated that his knee had been worse however in the last 6 months with increased pain with lateral movements and instability as well as lateral and medial joint line pain.  He denied any catching or locking.  He did not wear a knee brace.  His pain with activity was 8 out of 10 and was 1 out of 10 at rest.  On examination, the Veteran had slight varus alignment upon weight bearing.  He had no medial or lateral joint line tenderness.  He had crepitus but no pain with patellar grind.  He had mild opening with valgus stress testing and no opening to varus stress testing.  He had a negative McMurray's.  He had a negative Lachman and anterior drawer.  He had a negative posterior drawer.  Range of motion was -5 to 120 degrees.  He was neurovascularly intact to superficial and deep peroneal and tibial nerve distribution.  He had brisk cap refill and 2+ dorsalis pedis and posterior tibial pulses.  He had an intact extensor mechanism.  Straight leg raising was negative.  MRI of the right knee showed an ACL rupture and medial meniscus tear with tricompartmental osteoarthritis.  The assessment was bilateral knee osteoarthritis and an ACL deficient right knee.  

VA progress notes dated from May 2010 to September 2010 showed that the Veteran received ongoing clinical attention and treatment for his right knee disorder.  During a clinical visit in September 2010, the Veteran indicated that he had tried an ACL brace on the right knee which had resolved his instability but not his knee pain; otherwise, his symptoms were unchanged.  He was requesting injection in the right knee.  On examination, it was noted that the Veteran had a slight valgus deformity upon weight bearing to his left knee.   He was tender over the medial compartment but he had no lateral joint line tenderness.  There was no opening to varus or valgus stress, and he had a negative ligamentous exam.  His range of motion was zero to 125 degrees with some pain at the extremes of flexion.  He had some crepitus but no pain with patellar grind.  He was neurovascularly intact distally.  In May 2010, the Veteran was seen with complaints of bilateral knee pain.  It was noted that an MRI of the right knee showed an ACL rupture and medial meniscus tear with tricompartmental osteoarthritis.  The assessment was bilateral knee osteoarthritis and ACL deficient right knee.  

The Veteran was afforded another VA examination in July 2011.  At that time, the Veteran indicated that he experienced weakness, stiffness, giving way, pain and dislocation.  He did not report any swelling, heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion or subluxation.  The Veteran reported having flare-ups once a week, lasting up to 2 hours.  He described the severity of the flare-ups as an 8 on a scale from 1 to 10.  He noted that the flare-ups were precipitated by physical activity and prolonged walking, or standing, and that they were alleviated by rest and Tylenol.  During the flare-ups, he was unable to perform any work which requires heavy lifting, long standing, walking or bending.  The Veteran also described pressure to the right knee while standing, causing the joint to snap.  He noted that treatment included knee injections every 6 months; he had also been prescribed a knee brace.  The Veteran related that his condition had not resulted in any incapacitation.  The Veteran related that his last job required 90 percent daily standing, stooping, climbing and bending; however, he was no longer able to perform those duties.  He also reported that he had limitation in walking because of his spine condition.   He stated that, on average, he could walk 500 yards; he noted that it took 20 minutes to accomplish this task.  The Veteran stated that he had not experienced falls due to his spine condition.  

With respect to his spinal condition, the Veteran reported experiencing symptoms which included stiffness, fatigue, spasms, and decreased motion.  The Veteran denied any paresthesia, numbness, and weakness.  He did not report having any bowel or bladder problems in relation to the spine condition.  The Veteran also denied experiencing erectile dysfunction in relation to the spine condition.  He indicated that he did not experience any bladder problems in relation to the spine condition.  He reported experiencing pain which began 1991.  He stated that it was located on the back and the pain occurs constantly.  The Veteran stated that the pain was localized; he described the pain level as mild.  He further stated that the pain could be exacerbated by physical activity, but it also came on spontaneously; it could be relieved by rest.  At the time of pain, he was able to function without medication.  The Veteran also noted that, during flare ups, he experienced neither functional impairment nor any limitation of motion of the joint.  In the past year, his treatment included physical therapy with a TENS unit.  The Veteran stated that his condition had not resulted in any incapacitation in the past 12 months.  The Veteran indicated that he was unable to walk or stand for long periods of time, and he could not lift anything over 30 pounds.  

On examination, the examiner observed that the Veteran had an abnormal gait; he leaned on a cane as a result of his right knee condition.  Examination of the right knee revealed crepitus.  There was no genu recurvatum and locking pain.  The right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Range of motion was from 0 degrees to 140 degrees.  On the right, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial and lateral collateral ligaments stability test of the right knee was within normal limits.  The medial and lateral meniscus test of the right knee was within normal limits.  Examination of the lumbar spine revealed no evidence of radiating pain on movement.  There was no muscle spasm, no tenderness, and no guarding of movement.  The examination did not reveal any weakness.  Muscle tone was normal.  Musculature was normal.  There was negative straight leg raising on the right.  There was negative straight leg raising on the left.  Lasegue's sign was negative.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  Forward flexion was to 90 degrees; extension, bilateral lateral flexion, and bilateral rotation were all to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue weakness lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  

The examination for the lumbar spine revealed no sensory deficits from L1-L5.  The examination of the sacral spine revealed no sensory deficits of S1.  The modality used to test sensory function was touch.  There was no lumbosacral motor weakness.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  There were no non-organic physical signs.  The pertinent diagnoses were right knee, degenerative arthritis with laxity; degenerative arthritis, right knee, with anterior cruciate ligament rupture and medial meniscal tear; and degenerative arthritis of the low back.  The anterior and posterior cruciate ligaments stability test of the right knee was abnormal with slight instability.  The medial and lateral collateral ligaments stability test of the right knee was within normal limits.  The medial and lateral meniscus test of the right knee was within normal limits.  The right knee showed no signs of subluxation.  It was noted that the Veteran's conditions did not affect his usual occupation.  

III.  Legal Analysis-Higher Evaluations.

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

A.  Degenerative arthritis-Right knee.

The Veteran's right knee disorder, degenerative arthritis, right knee, with anterior cruciate ligament rupture and medial meniscal tear, is rated under Diagnostic Code 5260, pertaining to limitation of flexion of the knee.  Prior to May 26, 2010, the Veteran's right knee disability was rated as noncompensable.  As of May 26, 2010, the right knee disorder is rated as 10 percent disabling.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Board finds that, based on the evidence of record, disability rating of 10 percent is warranted for the Veteran's right knee, prior to May 26, 2010.  Significantly, at the June 2009 VA examination, the Veteran complained of constant pain in the right knee.  While the examiner found that the knee was not painful on motion, the Veteran reported constant aching pain in his right knee.  As noted above, the intention of the rating schedule is to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Here, the Veteran has reported constant pain in his right knee.  He is competent to report such a symptom, and there is no contradictory evidence to render his reports incredible.  As such, the Veteran's right knee disorder is entitled to 10 percent disability rating, prior to May 26, 2010.  

The Board finds that the Veteran's right knee disability does not warrant an evaluation in excess of 10 percent for limitation of flexion at any time over the appeals period.  Under Diagnostic Code 5260, a rating in excess of 10 percent would be warranted if the evidence reflected that flexion was limited to 30 degrees.  However, at no time over the appeals period was the Veteran's flexion limited to 30 degrees such as warrant a higher disability rating under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The General Counsel has directed that separate ratings are available if a particular knee disability causes both the compensable (10 percent) limitation of extension (Diagnostic Code 5261) and compensable limitation of flexion (Diagnostic Code 5260) of the same joint.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04.  

In this case, however, the Veteran does not have limitation of extension to warrant a separate compensable disability rating.  At no time during the course of the appeal was the Veteran's extension of in the right knee limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  

The Board has also considered whether ratings higher than 10 percent would be warranted for either knee based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is competent to report pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, the Board does not find an increase due to functional loss is warranted.  The Board accepts the Veteran complaints of pain.  38 C.F.R. §§ 4.40, 4.45.  For an evaluation in excess of 10 percent, there must be the functional equivalent of flexion limited to 30 degrees and extension limited to 15 degrees (or more nearly approximating this level of limitation of motion).  See Deluca, supra.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the currently assigned ratings contemplate the Veteran's symptoms to include pain.  His measured ranges of motion exceeded the limitations required to meet the criteria for ratings in excess of 10 percent, based on limitation of motion.  Therefore higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, Mitchell, supra.  

With regard to other Diagnostic Codes for disabilities of the knee, the Board notes that the Veteran does not have ankylosis, dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, or impairment of the tibia and fibular.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2015).  

As such, a higher rating for the Veteran's service-connected right knee disability based on limitation of flexion is not warranted at any point over the appeal period.  As the preponderance of evidence is against a rating in excess of 10 percent for the Veteran's right knee disability prior to or since May 26, 2010, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.  

B.  A rating in excess of 10 percent for right knee laxity.

The Veteran's right knee disorder has also been assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257 pertaining to instability or subluxation.  A 20 percent evaluation requires moderate instability or subluxation.  
After careful review of the evidentiary record, the Board concludes that an evaluation in excess of 10 percent is not warranted under the diagnostic code for instability of the right knee.  Although the Veteran has continuously complained of the right knee "giving way," the clinical findings show that the right knee is currently stable.  A higher evaluation is not warranted under Diagnostic Code 5257, as there is no evidence that instability is more than mild.  On VA examination in May 2010, there was no evidence of instability, but he did have slight varus alignment upon weight bearing, and he had mild opening with valgus stress testing.  During a clinical visit in September 2010, the Veteran indicated that he had tried an ACL brace on the right knee which had resolved his instability but not completely his medial knee pain.  On examination in July 2011, it was noted that the Veteran had an abnormal gait; however, the right knee showed no signs of instability, deformity, abnormal movement, or malalignment.  The medial and lateral collateral ligaments stability test was within normal limits; and the medial and lateral meniscal test was also within normal limits.  The Board finds that the Veteran is competent to report that he has instability.  However, his reports are far less credible than the repeated findings by skilled professionals that the knee is without instability or laxity.  The more probative evidence establishes that the Veteran's disability does not approximate moderate instability or subluxation.  Thus, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5257.  

While the Board has considered the veteran's lay assertions, they do not outweigh the medical evidence of record.  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In summary, the Board has carefully reviewed the record and has concluded that a preponderance of the evidence is against the Veteran's claim for a schedular rating in excess of 10 percent for the laxity of the right knee.  The Board considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the claim is denied.  

C.  Degenerative arthritis of the low back.

The Veteran's degenerative arthritis of the low back has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  Degenerative arthritis of the spine is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 allows for the assignment of a 20 percent disability rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups.  The lumbar spine may only be rated as one major joint.  

Under Diagnostic Code 5242, a 20 percent disability rating is warranted when there is the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions and convulsive disorders are to be rated in proportion to the impairment of motor, sensory or mental function. 38 C.F.R. § 4.120 (2015).  

After careful review of the evidence, the Board finds that the Veteran is not entitled to a schedular disability rating in excess of 10 percent for his degenerative arthritis of the low back.  As noted above, a higher rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

According to the July 2011 VA examination, the Veteran was capable of forward flexion to 90 degrees, and he had a combined range of motion of 240 degrees.  There was no further limitation upon repetition and no objective evidence of painful motion.  Although the VA progress notes show that the Veteran received ongoing clinical attention for chronic low back pain, these records do not reflect any findings of higher limitation of motion, abnormal gait or any other symptoms that would support a rating higher than 10 percent.  As such, the evidence of record clearly demonstrates that the Veteran is not entitled to a higher disability rating of 20 percent based on limitation of motion.  Likewise, the evidence of record consistently reflects that the Veteran does not suffer from muscle spasms, abnormal gait or abnormal spinal contour.  As such, a higher disability rating of 20 percent is not warranted.  

Additionally, there was no objective evidence of additional functional loss due to the Veteran's lumbar spine disability.  The July 2011 VA examiner noted that examination of the lumbar spine revealed no evidence of radiating pain on movement.  Moreover, he noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Even considering the Veteran's subjective complaints of pain and stiffness, the medical evidence of record did not note any additional limitation of motion demonstrated upon repetitive motion that would support an evaluation in excess of the 10 percent presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  

In addition, the July 2011 VA examination report did not report any neurological defects, including any bowel and bladder complaints.  It was also noted that the Veteran reported that he did not experience erectile dysfunction in relation to the spine condition.  Therefore, the Board finds that there is no evidence of associated objective neurologic abnormalities to be separately evaluated under an appropriate diagnostic code.  As for rating the Veteran's disability under Diagnostic Code 5243 for intervertebral disc disease, the Board finds that the evidence of record does not demonstrate that the Veteran's lumbar spine disability results in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  In fact, during the July 2011 examination, the Veteran specifically denied any incapacitating episodes over the past 12 months.  As such, a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5243.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for a rating in excess of 10 percent disabling for degenerative arthritis of the low back.  See Gilbert, supra.  


ORDER

A disability rating of 10 percent, but no higher, is granted for degenerative arthritis, right knee, with anterior cruciate ligament rupture and medial meniscal tear, prior to May 26, 2010, subject to controlling regulations applicable to the payment of monetary benefits.  

A rating in excess of 10 percent for degenerative arthritis, right knee, with anterior cruciate ligament rupture and medial meniscal tear, from May 26, 2010, is denied.  

A rating in excess of 10 percent for laxity of the right knee is denied.  

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the low back is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2014).  The specific bases for remand are set forth below.  

A.  Service Connection for Prostate Disorder.

The Veteran contends that he was exposed to herbicides, to include Agent Orange, while stationed in Thailand.  The Veteran has indicated that he was assigned to the 340th Cam Wing in support of B-52 Bomber Aircraft and KC-135 refueling tanker based at U-Tapao Airfield, Thailand.  The Veteran reported that, during the period from August to December 1972, he was responsible for loading supported aircraft parts into these tankers for delivery to other bases in Thailand and Vietnam.  The Veteran maintained that these aircrafts were highly exposed to airborne chemicals, namely Agent Orange.  The Veteran related that, during Operation Linebacker II, from December 19th through December 30, 1972, for eleven straight days and 24 hours a day, 7 days a week, the aircrafts continually flew missions throughout Southeast Asia, and were exposed to such chemicals.  He believes that the in-service exposure to herbicides caused him to develop prostate cancer.  

The Veteran's service personnel records show that he served in Thailand from July 15, 1972 to August 21, 1973, and in Korea from April 1978 to April 1979.  The records also show that the Veteran's military specialty was inventory management specialist.  Current medical records confirm a diagnosis of prostate cancer.  

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e) (2015).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an exposure to herbicide agents include prostate cancer, if manifest to a degree of 10 percent at any time after military service.  38 C.F.R. § 3.309(e).  

The Board notes that the Veteran did not have in-country service in Vietnam during his period of active service, nor does he claim such service.  See 38 C.F.R. § 3.307(a) (6) (iii).  However, the Veteran is not precluded from establishing entitlement to service connection for prostate cancer due to herbicides exposure.  In the final regulations that established type 2 diabetes as a disease presumed to be service connected based on in-service herbicide exposure, VA re-affirmed that, if a Veteran did not serve in Vietnam but was exposed to an herbicide agent as defined in 38 C.F.R. § 3.307(a) (6) during service and has a disease that is on the list of diseases subject to presumptive service connection, then VA will presume that the disease is due to the exposure to herbicides.  See 66 Fed. Reg. 23,166 (May 8, 2001); 38 C.F.R. § 3.309(e).  

Accordingly, VA has a duty to assist the Veteran by attempting to verify his claimed exposure to herbicides during his period of active service.  The VA Adjudication Procedure Manual M21-1 (M21-1), Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Paragraph o, describes the procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone in Korea.  The procedure involves: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  

In this case, the Veteran's military occupational specialty was inventory management specialist (material control).  As noted above, the service personnel records show that the Veteran had Foreign Service in Thailand from July 15, 1972 to August 21, 1973, and in Korea from April 1978 to April 1979.  The Veteran reported that he was stationed at U-Tapao Airfield, Thailand.  In a memorandum dated in March 2011, the RO concluded that they were unable to concede that the Veteran was exposed to herbicides while stationed at U-Tapao Airfield, Thailand.  It was further noted that, while there is known exposure to military occupational specialties that placed their duties in close proximity of the perimeter, there is no presumption based on duties that are located on the flight line at U-Tapao Airfield nor is there any presumption based on handling equipment/items that were used in forward locations in the Republic of Vietnam.  Therefore, they could not concede the herbicide exposure.  

As noted above, the VA Adjudication Procedure Manual M21-1 (M21-1), specifically states that, if C & P service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  In the March 2011 memorandum, C & P determined that herbicides were not used as claimed by the Veteran; however, there is no indication that the RO contacted the JSRRC for verification of the Veteran's claimed exposure to herbicides while stationed in Thailand, in accordance with the instructions set forth in M21-1, Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Paragraph o.  As such, the case must be remanded.  

B.  TDIU.

The Veteran seeks entitlement to TDIU.  His service-connected disabilities in the aggregate have a combined rating of less than 70 percent.  As such, the schedular criteria for TDIU set forth in 38 C.F.R. § 4.16(a) are not met.  However, under 38 C.F.R. § 4.16(b) (2014), even if the schedular percentage standards of 38 C.F.R. § 4.16(a) are not met, if there is evidence as to the Veteran not being able to secure and follow a substantially gainful occupation by reason of service-connected disability, then rating boards should submit the issue to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  On remand, this should be accomplished as there is evidence showing the Veteran may be unemployable due to his service-connected disabilities of degenerative arthritis of the right knee with anterior cruciate ligament rupture and medial meniscal tear; laxity of the right knee; and degenerative arthritis of the low back.  Specifically, a Licensed Physician/Physician Assistant/Nurse Practitioner Medical Certificate, dated in June 2010, indicated that the Veteran was permanently limited or impaired, was unable to walk 200 feet without stopping to rest, and was severely limited in his ability to walk due to an arthritis, neurological or orthopedic conditions.  

C.  Entitlement to extraschedular ratings for the right knee and low back.

In situations where entitlement to an extraschedular rating arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating issue to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  

Here, the Veteran's increased ratings claims for the right knee and low back disorders are each bifurcated into one part that is a schedular evaluation of the rating (discussed and decided above) and a second part that deals with an extraschedular evaluation of the same.  Any development affecting the above mentioned TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley.  Thus, the issue of entitlement to extraschedular ratings for the right knee and low back will also be remanded.  

For the aforementioned reasons, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Attempt to verify the Veteran's alleged service in Thailand and the claimed exposure to herbicides during that time via a JSRRC inquiry (per the current M21 provisions).  Specifically, after obtaining any necessary information from the Veteran regarding his exposure to herbicides, send a request to the JSRRC for verification of whether he was exposed to an herbicide agent during his period of service in Thailand.  

2.  If and only if the Veteran's exposure to herbicides has not been verified following the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of his prostate cancer.  The record, to include a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer, had onset during, or is otherwise related to, his active military service.  The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Then, readjudicate the appeal, to include consideration of higher ratings for the right knee and low back disorders on an extraschedular basis.  If any of the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and be given an opportunity to submit written or other argument in response before the file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


